Colony of Rhode Island etc. Whereas Baly Evans of Newport In said Colony hath presented a Petition bearing date the Seventh Instant requiring the Appraisment of a Sloop named the Speedwell which is owned by himself, and one William Chase, and David Bray ton, who are both absent, In order that he might give security for the Value of the one half of said Vessel so owned, accordingly I have Appointed Persons .qualified to make such Appraisment On oath which is complyed with, And the said Vessel is Appraised at Twelve Hundred Pounds Current Money of New England, Old Tenor, I therefore order that the said Baly Evans give Bond immediately in the Registers office, with sufficient security for the Sum of Six Hundred Pounds Current Money of New England of the Old Tenor, to be paid to such Owners in case the said Vessel be lost or taken and also to put her in Status quo at her return which if the said Evans refuses I order the said Petition to be dismist.
Newport April gtb 1748 Wm Strengthfield
Colony of Rhode Island etc. Court of Vice Admiralty The said Baly Evans, and Matthais Hull and Peter Bulio all of Newport in sa Colony, comes into Court and Enacts and binds themselves, and their Heirs Exec1'3 and Admrs to pay to William Chace and David Brayton or their Heirs Execrs or Admrs (they being one half owners of the Sa Sloop Speedwell) The *457sum of Six Hundred Pounds, Current Money of New England Old Tenor for their Half of the said Sloop in Case she be lost or taken.
Test • Baly Evins
Thos Vernon D regr Matthais Hull Peter Buliod